Citation Nr: 0419048	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  95-01 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to compensation benefits pursuant to the 
provisions 38 U.S.C.A. § 1151 (West 2002) for residuals of a 
gastrointestinal bleed as a result of treatment at Department 
of Veterans Affairs (VA) facilities in March 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister





ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for heart disease.  In April 1999 the RO 
that denied compensation benefits pursuant to the provisions 
38 U.S.C.A. § 1151 (West 2002) for residuals of a 
gastrointestinal bleed as a result of VA treatment in March 
1998.  

In February 1995, the veteran provided oral testimony before 
a Hearing Officer at the RO on the issue of entitlement to 
service connection for heart disease.  A transcript of the 
hearing has been associated with the claims file.  

In March 2000, the veteran and his sister provided oral 
testimony before a Hearing Officer at the RO on the issue of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151.  A transcript of the hearing has been associated with 
the claims file.  

In June 1997 the Board remanded the issue of entitlement to 
service connection for heart disease to the RO.  In February 
2001, the Board remanded the issues of entitlement to service 
connection for heart disease and to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 to the RO for further 
development.  The case has now been returned to the Board for 
appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Heart disease was not shown in service or for many years 
thereafter, and was not disabling to a compensable degree 
during the first post service year.

3.  The probative and competent medical evidence of record 
establishes that heart has not been linked to service on any 
basis, nor causally related to a service-connected 
disability.  

4.  In March 1998, the veteran was hospitalized at a VA 
facility for an acute episode of mild left heart failure due 
to ischemic cardiomyopathy with atrial fibrillation.  He was 
treated with aspirin and Coumadin, and was advised of the 
proper dosage of these drugs upon discharge.  

5.  The competent and probative medical evidence of record 
establishes that the veteran's gastrointestinal bleed was not 
the result of carelessness, negligence, lack of proper skill, 
or error in judgment on the part of VA health care providers 
who treated him in March 1998, or that it was an event not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
service, may not be presumed to have been incurred therein; 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
gastrointestinal bleed as a result of treatment at a VA 
facility in March 1998 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claims in June 
1994 and November 1998.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  




The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The October 1994 and April 1999 rating decisions, December 
1994 and July 1999 statements of the case, the Hearing 
Officer decisions, numerous supplemental statements of the 
case, and VA letters apprised the veteran of the information 
and evidence needed to substantiate his claims for service 
connection and for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when each of the 
determinations was made.  

In particular, in a December 2002 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to the benefits that 
he sought.  The letter further informed him that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  

The veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

However, in the present case, the veteran's claims for 
service connection and 38 U.S.C.A. § 1151 benefits were filed 
and initially denied prior to the enactment of the VCAA.  

Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning, but that the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In the present case, the veteran was provided complete VCAA 
notice after his initial claims were denied in October 1994 
and April 1999.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
December 2002 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of his case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claims.  See also, VAOPGCPREC 01-04.  In December 
2002, the veteran submitted a statement which indicated that 
he did not have any additional evidence to submit.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file and the appropriate medical opinions 
were obtained.  

The veteran submitted lay statements and he provided 
testimony at personal hearings before hearing officers in 
February 1995 and March 2000.  In January 2003, the Military 
Department of the United States Army and Air Force reported 
that they could not find any military records pertaining to 
the veteran from the California National Guard.  
Additionally, the Social Security Administration related that 
the veteran's folder had been destroyed.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of his claims has been satisfied.  


Criteria

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served 90 days or more, and a presumptive 
disease such as cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  


If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The veteran's service medical records do not show any 
treatment for, or diagnoses of, cardiovascular disease.  Upon 
examination in November 1945, his blood pressure was 118/74.  
His cardiovascular system was reported to be normal.  

A VA hospital summary showed that the veteran was 
hospitalized from June 23, 1966 to July 8, 1966.  The 
discharge diagnoses included arteriosclerotic heart disease 
with bundle branch block and old anteroseptal myocardial 
infarct.  

The veteran was admitted with complaints of a constant 
burning mid-abdominal pain, anorexia, nausea, and weight loss 
three weeks prior.  An electrocardiogram revealed evidence of 
a bundle branch block and a probable old anteroseptal 
myocardial infarct.  It was noted that the veteran was unable 
to provide any history of past cardiovascular disease.  

At a personal hearing before a hearing officer at the RO in 
February 1995, the veteran testified that he believed his 
heart disease was related to his service-connected malaria.  
He reported that he continued to experience symptoms related 
to his malaria that weakened him and caused excessive 
fatigue.  His sister testified that the veteran was sickly 
and that she and her husband had cared for him for years.  


Upon VA examination in May 2003, the veteran was diagnosed 
with aortic stenosis, severe left ventricular dysfunction, 
atrial fibrillation, a left bundle branch block, and ischemic 
heart disease.  The examiner reviewed the veteran's claims 
files and concluded that the veteran's arteriosclerotic heart 
disease was unlikely related to his period in service.  

Heart disease was first diagnosed in 1966, almost 20 years 
after the veteran's discharge from service.  Furthermore, it 
was unlikely that the current heart disease was related to 
the malaria and gastrointestinal problems that the veteran 
was treated for in service.  

In analyzing the merits of the claim, the Board finds that 
service connection for heart disease may not be granted.  
There is no indication that the veteran was diagnosed with 
cardiovascular disease in service.  Furthermore, the 
veteran's heart disease was first manifested almost 20 years 
after his discharge from service.  Finally, there is no 
medical opinion in the file relating the veteran's currently 
diagnosed heart disease to his military service.  

On the contrary, the competent and probative medical evidence 
of record consists of the medical opinion rendered by a VA 
physician in May 2003.  The VA medical specialist 
specifically discounted any relationship between the 
veteran's post service reported heart disease and service, as 
well as his service-connected malaria.

To the extent that the veteran offers his own opinion that he 
has heart disease as a result of his military service, 
including the service-connected malaria, the Board notes that 
his opinion is not probative on the issue.  Lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for heart disease, including as secondary to the 
service-connected malaria; hence, the doctrine of reasonable 
doubt is not applicable, and the claim must be denied.  See 
Gilbert, supra.  



Criteria

38 U.S.C.A. § 1151 

Initially, the Board notes that the pertinent laws and 
regulations related to claims filed pursuant to the 
provisions of 38 U.S.C.A. § 1151 were revised.  
Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
. . . shall be awarded in the same manner as if such 
disability or aggravation were service-connected."  
38 U.S.C.A. § 1151 (West 1991).  

The CAVC invalidated 38 C.F.R. § 3.358(a)(3), a portion of 
the regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991); aff'd 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); aff'd Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  

The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  See Brown, supra.  

The provisions of 38 C.F.R. § 3.358(c)(3) (1994) formerly 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there must be a showing that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the part of VA.  




In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.  

In this case, the veteran filed his claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
after October 1, 1997 (i.e., in November 1998).  
Consequently, only the most recently amended version of 
38 U.S.C.A. § 1151 applies in this case.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  Hence, a claim for 38 U.S.C.A. § 1151 benefits must 
be supported by evidence of VA treatment, medical evidence of 
a current disability, and medical evidence that the current 
disability resulted from carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or from an event not reasonably 
foreseeable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

The veteran was treated as an inpatient and outpatient at the 
West Los Angeles VA Medical Center (VAMC) in November 1995.  
He was hospitalized due to an acute lacunar stroke with 
multiple lacunar infarcts.  Aspirin was prescribed to prevent 
a recurrence of the strokes.  Subsequently, he was 
hospitalized for severe gastroesophageal reflux disease with 
symptoms of an acute episode of gastrointestinal bleeding 
secondary to erosive esophagitis.  Aspirin was discontinued.  

In March 1998, the veteran was admitted for an acute episode 
of mild left heart failure due to ischemic cardiomyopathy 
with atrial fibrillation.  He was stabilized and started on 
warfarin/Coumadin, an anticoagulation drug.  Upon discharge, 
his medications included aspirin and warfarin.  


The discharge summary indicated that he was to take the 5mg 
of warfarin every alternate day, and 2.5mg of warfarin every 
other day.  

In April 1998, the veteran presented with an acute upper 
gastrointestinal bleed.  He was treated with two units of 
packed red blood cells and four units of fresh frozen plasma.  
He was not re-started on any anticoagulation medication and 
was given lansoprazole to be continued indefinitely.  He was 
told to avoid nonsteroidal anti-inflammatory drugs and 
aspirin.  

At a personal hearing before a hearing officer at the RO in 
March 2000, the veteran testified that he required blood and 
plasma after his gastrointestinal bleed in April 1998.  He 
claimed that he had residual disability as a result of the 
administration of Coumadin, and that his blood was not 
monitored appropriately after he was discharged in March 
1998.  He asserted that he did not have any prior incidents 
of gastrointestinal bleeding.  

Upon VA examination in January 2003, the veteran was 
diagnosed with history of reflex esophagitis, in remission; 
history of gastrointestinal bleed in 1998 with no current 
associated disability; arteriovenous malformations in the 
stomach, duodenum, and jejunum, currently stable; and low 
serum iron with no current evidence of anemia.  

After reviewing the veteran's medical records, the examiner 
commented that it was possible that the clot was dislodged at 
the time of the cardiac catheterization.  He concluded that 
the catheterization contributed to the cerebral vascular 
accident, but it was an unavoidable complication of the 
procedure.  There were no problems during the procedure and 
the veteran received the appropriate medications and anti-
coagulation.  

In January 2003, the veteran's file was reviewed by a VA 
gastrointestinal specialist.  He reported that the veteran 
did not currently have anemia.  


In April 1998, when he was on Coumadin and aspirin, his 
international normalization ratio (which was for 
anticoagulation monitoring) increased to six and resulted in 
the gastrointestinal bleed.  The VA medical specialist 
concluded that the cause of the veteran's gastrointestinal 
bleeding was chronic and multifactorial.  The arteriovenous 
malformations in his gastrointestinal tract as well as the 
intake of Coumadin and aspirin contributed to his bleeding.  
There was evidence of chronic anemia, both before and after 
the gastrointestinal bleeding episode in 1998.  However, 
there was no evidence that the anemia resulted from 
carelessness, negligence, lack of proper skill, or error in 
judgment.  

Furthermore, a potential complication of anticoagulation 
therapy, particularly with the veteran's history, could not 
be considered an unforeseeable outcome of the proposed 
therapy.  The examiner also related the record showed that 
the veteran had been properly advised of the proper dosage 
for his Coumadin, and he was advised of the risks of internal 
bleeding.  It is the prescribing physician's responsibility 
to make sure a patient correctly understands the dose and 
schedule of the medications prescribed.  Close monitoring was 
planned and carried out.  

Unfortunately, there was a break down in communication for 
whatever reason and the veteran did not take his medication 
appropriately and this was the cause of the gastrointestinal 
bleed.  Whether the veteran should have been placed on the 
medication would require conjecture.  Nevertheless, the 
concomitant use of the medications warranted the close 
surveillance that was provided.  

Based on the evidence of record, the Board finds that the 
proximate cause of the veteran's gastrointestinal bleeding in 
April 1998 following treatment for a heart disability in 
March 1998 was not carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in furnishing medical care.  Furthermore, the 
gastrointestinal bleed may not be found to be an event not 
reasonably foreseeable because the veteran was clearly 
advised that this was a risk associated with taking the 
Coumadin and aspirin together.  

The veteran was informed of the proper dosage for his 
medication and he did not take it appropriately.  He was 
provided the appropriate follow-up and monitoring, and there 
is no basis in the record for finding that his misuse of the 
Coumadin could be attributed to carelessness, negligence, 
etc. on the part of VA.  

To the extent that the veteran offers his own opinion that he 
has residual from a gastrointestinal bleed that resulted from 
carelessness, negligence or some instance of fault by VA, the 
Board notes that his opinion is not probative on the issue.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu, supra.  He has not provided a medical opinion to 
support his assertion.  As noted the above, the competent and 
probative medical evidence of record is to the contrary.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
benefits pursuant to the provisions 38 U.S.C.A. § 1151 or 
residuals of a gastrointestinal bleed as a result of VA 
treatment in March 1998; hence, the doctrine of reasonable 
doubt is not applicable, and the claim must be denied.  See 
Gilbert, supra.  


ORDER

Entitlement to service connection for heart disease is 
denied.  

Entitlement to compensation benefits pursuant to the 
provisions 38 U.S.C.A. § 1151 (West 2002) for residuals of a 
gastrointestinal bleed as a result of VA treatment in March 
1998, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



